DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13, 16-19, 23, 25-27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (US 2004/0030375 A1) in view of Razavi (US 8,366,615).
Regarding claims 1, 2, 3, 17, 19, 26, 27, and 29, Pierce discloses a catheter system including an elongate shaft comprising a proximal and a distal segment (pars [0026]-[0028], where the elongate shaft includes an intermediate portion distal to the proximal area); and a neuromodulation element operably connected to the shaft (including operable connection to the distal end of the intermediate segment), the neuromodulation element being movable from a low-profile delivery state to an radially expanded deployed state (pars [0026]-[0028]), the neuromodulation element including: an outer perimeter and surface (see figures 1-4; the perimeter and surface to be defined by the outermost surface of the device as shown); a distal segment having a first shape when the neuromodulation element is in the delivery state and a second shape when the neuromodulation element is in the deployed state, the second shape being more helical than the first shape (pars [0004], [0028]). Pierce discloses the system may include advancement in a delivery catheter (par [0034]; [0036]).  
Pierce, however, does not explicitly disclose that the system further includes a jacket disposed around at least a portion of an outer surface of the distal segment, the outer surface of the jacket comprising a plurality of reduced-diameter segments spaced apart along the longitudinal axis of the jacket, wherein each reduced-diameter segment of the plurality of reduced-diameter segments has a smaller outer diameter than an outer diameter of an adjoining portion of the outer surface of the jacket; and a plurality of electrodes (including band electrodes or a closed loop which extends 
Razavi is analogous art in regard to medical devices concerned with elongated members.  Razavi discloses it was known in the art to provide a catheter with a sheath including a tubular jacket disposed around at least a portion of an outer surface of the distal segment (col 3, In 33-45; col 3, In 58-col 4, In 8), the outer surface of the jacket comprising a plurality of areas each coupled to band/ring electrodes such that the band electrodes are seated around the tubular jacket and form closed loops extending circumferentially around the jacket (col 2, ln 15-42; col 4, ln 14-37).  Razavi includes an embodiment such that the outer surface of the jacket comprising a plurality of reduced-diameter segments spaced apart along a longitudinal axis of the jacket (col 2, In 15-42; col 4, In 14-37), and band electrodes are respectively seated in the reduced diameter segments and respectively forming closed loops extending circumferentially around the jacket (col 2, In 15-42; col 4, In 14-37), wherein a minimum inner diameter of the band electrodes is smaller than a maximum outer diameter of jacket between the reduced-diameter segments (col 2, In 15-42; col 4, In 14-37). Applied to the invention of Pierce, the features of Razavi provide a jacket disposed around at least a portion of an outer surface of the distal segment, the outer surface of the jacket comprising a plurality of reduced-diameter segments spaced apart along the longitudinal axis of the jacket, and 
Razavi in view of Pierce, however, does not explicitly disclose each reduced-diameter segment of the plurality of reduced-diameter segments has a smaller outer diameter than an outer diameter of an adjoining portion of the outer surface of the jacket, nor that the outer perimeter of the neuromodulation element comprises an outer surface of each electrode.
Willis is analogous art in regard to catheters.  Willis discloses that it was known in the art to provide a catheter or jacket (e.g., see figure 1), the outer surface of the jacket comprising a plurality of reduced-diameter segments spaced apart along the longitudinal axis of the jacket (col 5, ln 30-47), wherein each reduced-diameter segment of the plurality of reduced-diameter segments has a smaller outer diameter than an outer diameter of an adjoining portion of the outer surface of the jacket (col 5, ln 30-47); and a plurality of electrodes (col 5, ln 30-47; including band electrodes and closed loop electrodes which extend circumferentially around the jacket), each electrode of the plurality of electrodes being seated in a respective reduced-diameter segments of the plurality of reduced-diameter segments and wherein the outer perimeter of the 
In the cited portion of Willis, the disclosed catheter includes an annular recess around the circumference of the tubular body that is sized to receive a band (or closed loop) electrode, such that when the band electrode is seated, the outer diameter of the electrode band is substantially the same as that of the adjacent tubular body.  This disclosure reads on the claimed reduced-diameter segment configurations, including sizing the reduced diameter segments such that the outer diameter of the reduced-diameter segment is smaller than the outer diameter of an adjoining portion of the jacket and the electrodes, when seated, form the completed outer perimeter of the neuromodulation element comprising the outer perimeter of the neuromodulation element and the outer surfaces of the electrodes.  Further, in providing electrodes that are flush with the jacket, Examiner interprets that the electrodes of Willis include an inner diameter that is smaller than a maximum outer of the jacket between the reduced-diameter segments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Willis in the invention of Pierce in view of Razavi, since such a modification would provide the predictable results of reduced snagging of electrodes or reduced detached electrodes, thereby preventing electrode failure, as known in the art.
Regarding claim 4, Razavi further discloses the jacket includes areas between the reduced-diameter segments, including a difference between the maximum outer diameter of the jacket between the reduced-diameter segments and the minimum inner diameter of the band electrodes (col 2, In 15-42; col 4, In 14-37). Examiner interprets 
Regarding claim 5, Razavi further discloses adhesive disposed between the band electrodes and the jacket at the reduced-diameter segments (col 4, In 14-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Razavi in the invention of Pierce in view of Razavi and Willis (see rejection of claim 1 above), since such a modification would provide the predictable results of a device that could more rapidly detect bleeding prior to the onset of symptoms, which can lead to more timely management.
Regarding claim 6, Razavi further discloses the reduced-diameter segments are fully circumferential. (col 2, In 15-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Razavi in the invention of Pierce in view of Razavi and Willis (see rejection of claim 1 above), since such a modification would provide the predictable results of a device that could more rapidly detect bleeding prior to the onset of symptoms, which can lead to more timely management.
Regarding claim 7, Razavi further discloses the jacket includes openings respectively positioned at the reduced-diameter segments; the neuromodulation catheter further comprises electrical leads respectively connected to the band electrodes; and the electrical leads respectively extend through the openings (col 3, In 58-col 4, In 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Razavi in the invention of Pierce in view of Razavi and Willis (see rejection of claim 1 above), since such a modification would provide the predictable results of a device that could more rapidly detect bleeding prior to the onset of symptoms, which can lead to more timely management.
Regarding claim 8, Razavi further discloses wherein a maximum outer diameter of the band electrodes and the maximum outer diameter of the jacket between the reduced-diameter segments are at least generally equal (col 2, In 15-42; col 4, In 14-37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Razavi in the invention of Pierce in view of Razavi and Willis (see rejection of claim 1 above), since such a modification would provide the predictable results of a device that could more rapidly detect bleeding prior to the onset of symptoms, which can lead to more timely management.
Regarding claim 9, Razavi further discloses a given one of the reduced-diameter segments has a sidewall, a floor, and a rounded junction therebetween (col 2, In 15-42; col 4, In 14-37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Razavi in the 
Regarding claim 10, Razavi further discloses a portion of the floor directly adjacent to the rounded junction lies along a plane; and the wall and the rounded junction do not extend through the plane (col 2, In 15-42; col 4, In 14-37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Razavi in the invention of Pierce in view of Razavi and Willis (see rejection of claims 1 and 9 above), since such a modification would provide the predictable results of a device that could more rapidly detect bleeding prior to the onset of symptoms, which can lead to more timely management.
Regarding claims 11 and 12, Razavi further discloses the jacket includes a rim bordering the given reduced-diameter segment; the given reduced-diameter segment has depth between the floor and the rim; the adjoining portion of the at least one reduced-diameter segment comprising the rim, and the rounded junction has a radius within a range from 25% to 50% of the depth within a range of 0.5 mil to 3 mils (col 2, In 15-42; col 4, In 14-37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Razavi in the invention of Pierce in view of Razavi and Willis (see rejection of claims 1 and 9 above), since such a modification would provide the predictable results of a device that could more rapidly detect bleeding prior to the onset of symptoms, which can lead to more timely management.
Regarding claim 13, Razavi further discloses the jacket includes a rim bordering the given reduced-diameter segment; and the adjoining portion of the at least one reduced-diameter segment comprising the rim, and the sidewall from the junction to the rim has an average angle greater than 240° relative to the rim (col 2, In 15-42; col 4, In 14-37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Razavi in the invention of Pierce in view of Razavi and Willis (see rejection of claims 1 and 9 above), since such a modification would provide the predictable results of a device that could more rapidly detect bleeding prior to the onset of symptoms, which can lead to more timely management.
Regarding claim 14, the combination of Pierce in view of Razavi and Willis disclose the invention substantially as claimed.  The cited combination with reference to claim 1 is silent on the jacket made out of at least partially of a polymer.  Willis further discloses it was known in the art to provide a tubular body using a polymer (col 8, ln 11-27).  Applied to the invention of Pierce in view of Razavi and Willis (see rejection of claim 1), the further features of Willis would provide a jacket made out of at least partially of a polymer as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the further features of Willis in the invention of Pierce in view of Razavi and Willis (see rejection of claim 1 above), since such a modification would provide the predictable results of reduced snagging of electrodes or reduced detached electrodes, thereby preventing electrode failure, as known in the art.
Regarding claim 15, Pierce discloses the distal segment is made at least partially of stillness steel (par 0026).
Regarding claim 16, Pierce discloses the distal segment includes a proximal stem (par [0026]-[0028]). Pierce, however, does not explicitly disclose the jacket is not disposed around the outer surface of the distal segment at the proximal stem. Razavi discloses the use of a jacket, which includes a configuration such that the jacket is not disposed around the outer surface of the distal segment at the proximal stem during catheter insertion (col 3, In 58-col 4, In 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Razavi in the invention of Pierce, since such a modification would provide the predictable results of a device that could more rapidly detect bleeding prior to the onset of symptoms, which can lead to more timely management.
Regarding claim 18, Pierce discloses the neuromodulation element includes a distally tapering tip as shown in figure 1.
Regarding claim 23, Pierce discloses an intermediate section that is more flexible than the proximal segment (see figure 1, element 10 or figures 3-4, element 50).
Regarding claims 25 and 30, Pierce discloses sleeve 10 (which reads on the proximal segment or at least a portion of the intermediate segment) includes a hypotube (par [0028]).
Regarding claim 28, Pierce in view of Razavi and Willis disclose the invention substantially as claimed (see rejection of claim 26 above).  Pierce, however, does not explicitly disclose the outer surface of each electrode is generally flush with the outer perimeter of the neuromodulation element between the reduced-diameter segments.  .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,166,069. Although the claims at claims 1-30 of the instant application are drawn to similar or more broad recitations which encompass the scope of claims 1-27 in the ‘069 patent.  For example, the claims of the ‘069 patent detail a neuromodulation catheter including a hypotube and a tubular jacket including a rim that borders a reduced-diameter segment (see ‘069 patent claims 1, 7-9) which read on the catheter configured for neuromodulation (instant claim 1, 25, 26, 30) including a catheter, a jacket, an outer perimeter, reduced-diameter segments, and an outer perimeter of an adjoining portion of the jacket.
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. The arguments define that Pierce in view of Razavi do not disclose the claims as currently amended.  Examiner maintains that the new grounds of rejection set forth above (which now additionally cite the Willis reference) read on the instant claims 1-30 as currently presented.  For these reasons, Examiner maintains the rejections as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181.  The examiner can normally be reached on Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799